HOLMES, Circuit Judge.
The appellants complain that the judgment appealed from in this case is of doubtful meaning and should be clarified by the opinion of this court. We find nothing ambiguous in the judgment in any respect. Although we think the judgment speaks clearly the intention of the court below, yet we shall attempt to set at rest the matter therein that is confusing to appellants.
The findings of fact are no part of the judgment. The appellees are entitled to the first 20 cents out of every dollar of taxes on hand or hereafter collected, but the amount received by them shall not exceed $15,000 per annum. They are not entitled to 'collect the entire $15,000 before paying appellants their proportionate part of the money. Every dollar of taxes on hand or hereafter collected in accordance with the judgment appealed from should be divided by paying the appellees 20 cents thereof and the appellants 80 cents. As so construed, the judgment appealed from is affirmed.